ORDER
The Office of Attorney Ethics having filed a petition with the Court pursuant to Rule 1:20-3(g)(4) and Rule 1:20-11(a) recommending that DAVID J. DARROW of WEST ORANGE, who was admitted to the bar of this State in 1978, be immediately temporarily suspended from the practice of law, and good cause appearing;
It is ORDERED that DAVID J. DARROW is temporarily suspended from the practice of law, effective immediately and until the further Order of this Court; and it is further
ORDERED that DAVID J. DARROW be restrained and enjoined from practicing law during the period of his suspension and that he comply with Rule 1:20-20 dealing with suspended attorneys; and it is further
ORDERED that all funds, if any, currently existing in any New Jersey financial institution maintained by DAVID J. DARROW pursuant to Rule 1:21-6 shall be restrained from disbursement except on application to this Court for good cause shown and shall be transferred by the financial institution to the Clerk of the Superior Court, who is directed to deposit the funds in the Superior Court Trust Fund pending the further Order of the this Court; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State.